Daggett, J.
Leonard Dean is charged in the bill with the knowledge of the facts, and called upon to disclose on oath. In bis answer, he denies all the facts alleged. The plaintiff offers parol testimony, and that only in support of the facts stated as a ground of relief. The judge who tried the cause at the circuit, rejected the proof. It is difficult to imagine how he could have decided otherwise.
There is no allegation of fraud, accident or mistake. It is, indeed alleged, that when the deed was executed, it was agreed by the parties, that the estate should be holden in trust, by the grantee, for the benefit of the grantor, and that a writing to that effect should be thereafter executed; that the grantee frequently acknowledged the agreement, but that "owing to negligence and accident, or some unaccountable cause of delay, the same was postponed, &c. until she died, without making any writing to declare the trust," &c.
The object of the bill is to effectuate this parol agreement, or, in other words, to convert an estate absolute in the grantee into a mere legal right, and to obtain a decree that the whole beneficial interest shall be vested in the grantor, against his clear deed, upon a valuable consideration acknowledged to have been received conveying the entire interest to the grantee. *288To do this, would be to counteract the rules of the common law in relation to deeds, or other instruments in writing; and also the statute of frauds and perjuries.
No case or principle has been shown to the court to uphold this doctrine. 2 Madd. 113. [107, 8. N. Y. ed 1817.] and 1 Phill. End. 513., [461. N. Y. ed. 1816.] and the authorities there referred to, were cited, by the counsel for the plaintiff. They are conversant about resulting trusts, which are excepted out of the English statute of frauds, which Lord Hardwicke declares, in Lloyd v. Spillet, 2 Atk. 150. to be trusts accruing by implication of law ; as where an estate is purchased, by one man, and a deed taken in his own name, but the money or consideration given by another; or where a trust is declared only as to part. and nothing said as to the rest. 2 Fonb. 121. in note. But the only trust pretended, in this bill, is an express trust, or in plain language, a contract by parol, entirely variant from the deed.
It is also insisted, that the grantee paid no part of the consideration money; and that the consideration money is, according to many modern cases, a lien upon the land as against the vendee and his heirs, and all persons claiming as volunteers, or purchasers for a valuable consideration, with notice. 2 Madd. 128, 9, 30. I am not inclined to examine that doctrine, in this case. It is sufficient to observe, that, in no instance, has it been sanctioned in its extent, in this state. When it shall come under consideration, it will doubtless be fully discussed. But this bill presents no such question. By the plaintiff's allegations, it appears, that the parties to this deed entered into an arrangement, by which the estate granted should be holden in trust. Now, the case turns upon the proof. I am of opinion, that the plaintiff cannot be permitted, according to the established principles of law, to prove the facts on which he urges his claim for relief, by parol testimony.
No new trial ought, therefore, to be granted.
The other Judges were of the same opinion, except Peters J., who was not present.
New trial not to be granted..